Citation Nr: 0127419	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition 
as secondary to service-connected eczema.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder 
with hypertension.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot and 
ankle disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. §  1151 for 
a low back disorder claimed to be due to vocational 
rehabilitation training.  

8.  Entitlement to an increase in a 10 percent rating for 
residuals of a puncture wound of the right middle finger.

9.  Entitlement to an increase in a 50 percent rating for 
eczema.

10.  Entitlement to an effective date earlier than April 28, 
1994, for an increased 50 percent rating for eczema.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which denied 
service connection for a dental condition claimed as 
secondary to service-connected eczema; denied service 
connection for bilateral hearing loss; denied service 
connection for arthritis of multiple joints; denied 
applications to reopen claims for service connection for a 
heart disorder with hypertension, for a left foot and ankle 
disorder, and for a left eye disorder; denied an application 
to reopen a claim for compensation under 38 U.S.C.A. §  1151 
for a low back disorder claimed to be due to vocational 
rehabilitation training; denied an increase in a 10 percent 
rating for service-connected residuals of a puncture wound of 
the right middle finger; denied an increase in a 50 percent 
rating for service-connected eczema; denied an effective date 
earlier than April 28, 1994 for an increased 50 percent 
rating for eczema; and denied a TDIU rating.  The Board 
remanded the case in December 1998 to afford the veteran a 
Board hearing, but he failed to report for the hearing.

The RO stated one of the issues was whether there was new and 
material evidence to reopen a claim for service connection 
for bilateral hearing loss.  The Board finds that the veteran 
timely appealed the RO's denial of service connection for 
bilateral hearing loss, and this issue has been reviewed 
without regard to rules of finality.  The RO framed one of 
the issues as whether there was new and material evidence to 
reopen a claim for service connection for arthritis.  A prior 
Board decision denied service connection for arthritis of the 
right hand only, and the veteran now claims service 
connection for arthritis of multiple joints throughout his 
body.  The Board construes the present issue as involving a 
new claim for service connection for arthritis of multiple 
joints, and such issue has been reviewed without regard to 
rules of finality.  




FINDINGS OF FACT

1.  The veteran's dental condition is unrelated to his 
service-connected eczema.  

2.  Bilateral hearing loss began many years after service and 
was not caused by any incident of service.

3.  Arthritis of multiple joints began many years after 
service and was not caused by any incident of service.

4.  A January 1973 Board decision denied a claim for service 
connection for a heart disorder with hypertension, denied a 
claim for service connection for a left foot and ankle 
disorder, and denied an application to reopen a claim for 
compensation under 38 U.S.C.A. §  1151 for a low back 
disorder claimed to be due to vocational rehabilitation 
training.  Evidence received since that Board decision is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
these claims.

5.  A claim for service connection for a left eye disorder 
was previously denied by an unappealed February 1979 RO 
decicison.  Evidence received since that RO decision is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

6.  Service-connected residuals of a puncture wound of the 
right middle finger, which are currently rated 10 percent, 
are manifested by limitation of motion without ankylosis.  

7.  The veteran currently receives the maximum schedular 
rating of 50 percent for service-connected eczema.  This 
condition does not involve an exceptional or unusual 
disability picture as would warrant referral for 
consideration of an extraschedular rating.

8.  A claim for an increase in a 30 percent rating for 
service-connected eczema was received by the RO on October 
29, 1993, and the RO subsequently increased the rating for 
eczema to 50 percent effective from April 28, 1994.  Evidence 
shows eczema was 50 percent disabling as of the October 29, 
1993 claim, and it did not increase to that level on a date 
within the year preceding that claim.

9.  The veteran's service-connected eczema (rated 50 percent) 
and service-connected right middle finger injury residuals 
(rated 10 percent) result in a combined rating of 60 percent, 
and do not prevent him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A dental condition is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

4.  Evidence received since the final January 1973 Board 
decision is not new and material, and the claim for service 
connection for a heart disorder with hypertension, the claim 
for service connection for a left foot and ankle disorder, 
and the claim for compensation under 38 U.S.C.A. §  1151 for 
a low back disorder claimed to be due to vocational 
rehabilitation training, are not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156 
(2001).

5.  Evidence received since the final February 1979 RO 
decision is not new and material, and the claim for service 
connection for a left eye disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a puncture wound of the right middle finger 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5154, 5226 (2001).

7.  The criteria for an evaluation in excess of 50 percent 
for eczema have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 
7806 (2001).  

8.  The criteria for an earlier effective date of October 23, 
1993, for a 50 percent rating for eczema, have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001). 

9.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  FACTUAL BACKGROUND

The veteran served on active duty in the Army from August 
1942 to November 1945, and his primary duties were those of a 
labor foreman.

Service medical records reveal that on the August 1942 
entrance examination, examination of the teeth revealed 
moderate malocclusion.  His hearing was noted to be 20/20 
bilaterally.  His blood pressure was 100/70, and hypotension 
(not considered disqualifying) was reported.  He also had 
second degree pes planus.  During service in late 1944, he 
sustained a puncture wound to the right middle finger when it 
was caught by a door pin of a railroad car.  Subsequently, he 
developed cellulitis of the finger and the dorsal surface of 
the hand.  In late 1945, he was treated for a redundant 
prepuce and had a circumcision.  The separation examination 
in November 1945 noted a history of treatment for skin 
disease in November 1945.  On examination, the skin was 
normal.  His dental condition was noted to be satisfactory.  
He had no eye abnormalities, and vision was 20/20 in both 
eyes.  The cardiovascular system was found to be normal, his 
blood pressure was 116/80, and a chest X-ray disclosed no 
significant abnormalities.  Hearing was noted to be 15/15.  
The feet were noted to be normal, and there were no 
musculoskeletal defects.  

A VA examination in November 1945 noted, in pertinent part, a 
blood pressure of 135/82, the heart was normal on chest X-
rays, and there was no pes planus.  

On an application for dental treatment filed in February 
1952, the veteran stated that he had initially had some teeth 
pulled in service in January 1943, and a bridge provided in 
October 1945.  He also reported treatment for skin trouble at 
the VA in November 1945.  He was found eligible for dental 
treatment.  In a dental record dated in April 1952 the 
veteran reported that he had previously worn a fixed bridge 
replacing teeth #9 & 10.  The bridge was provided while on 
active duty and was removed because of pain of #11.  He was 
provided a fixed bridge replacing teeth #s 9, 10, 11; crown 
on #8; and inlay on #12.  

On a VA examination in January 1960, there was an absence of 
the right ring finger, from a coal mining accident.  There 
was a postoperative scar and slight limitation of motion of 
the right middle finger.  X-rays showed the amputated ring 
finger, with no other abnormalities of the right hand.  A 
chest X-ray showed the heart to be within normal limits.  

By rating action dated in February 1960, the veteran was 
granted service connection for residuals of a puncture wound 
of the right middle finger, evaluated noncompensably 
disabling.  

According to a statement dated in April 1960 from a private 
physician, the veteran's blood pressure was 128/84, and his 
hearing was 20/20 bilaterally.  

The veteran's application to the service department for a 
Purple Heart was denied in July 1960, on the basis that the 
official records did not confirm that he was wounded in 
action against the armed enemy.  

A March 1961 Board decision granted service connection for a 
skin disorder.

According to a VA examination in May 1961, the veteran had a 
skin condition which had cleared except for a rash on the 
anterior neck and chin.  Examination disclosed a few deep 
papular, pustular lesions, each pierced with a hair.  There 
was some induration and erythema surrounding the lesions.  
The diagnosis was sycosis barbae.  

In June 1961, the RO promulgated the Board decision granting 
service connection for a skin condition.  The RO descibed 
such condition as eczema, and assigned a 0 percent rating 
from November 1945 and a 10 percent rating from June 1960.

In July 1961, C. Duncan, M.D., reported that the veteran had 
sycosis barbae on the neck and chin, and dermatophytosis of 
the feet and groin.  

By rating action dated in August 1961, the rating for eczema 
was increased to 30 percent effective in July 1961.  

In May 1962, the veteran was hospitalized with the complaint 
of low back pain following an injury sustained 11 days 
earlier.  While at on-the-job training, he had been pushing a 
full wheelbarrow, and he had sprained his back attempting to 
keep the wheelbarrow from tipping over.  X-rays of the 
lumbosacral spine disclosed a congenital deformity of the 
lumbosacral area.  There was no evidence of arthritis.  He 
was treated conservatively, and the final diagnosis was 
lumbosacral strain.  Also noted during the hospitalization 
was a normal heart on chest X-ray, and that the veteran had 
had some upper teeth extracted six weeks ago, and now needed 
a partial plate.  

Lay statements dated in March 1963 were received [redacted] and 
[redacted], classmates of the veteran, who stated that the 
veteran had been hurt pouring concrete for a new home in 
April or May.  He had been hauling concrete from the mixer to 
pour into the footing at the time of the accident.  He 
reportedly had been instructed by Mr. [redacted], the instructor, 
to do this work.  In a letter dated in June 1963, [redacted]
[redacted], the class instructor, said that the veteran was a 
student in cabinetmaking, and, in the performance of his 
duties, which involved several areas of student 
participation, he injured his back while carrying cement.  

In July 1963, the veteran underwent an evaluation of his back 
by J. Daniel, M.D.  The veteran reported that he injured his 
back lifting cement in 1962, had been told he had sustained 
several fractured vertebrae, and had been treated at the VA 
hospital for three weeks.  He said that six months later he 
fell from a scaffold and injured his back a second time, was 
treated by the VA for 5-1/2 months, and was told he had a 
ruptured disc.  He had also had operations for miner's knee 
in 1957.  He had worked as a coal miner for 20 years, and 
been advised to stop due to his knees.  He had no visual 
blurring or discharge or history of eye injuries.  He felt 
his sense of hearing was poor.  He had no history of ulcers, 
gingivitis or canker sores.  He had been told he had 
arthritis associated with back pain.  He had also had a 
fractured left foot.  

On examination, his blood pressure was 120/70.  Examination 
of the eyes revealed the pupils to be round, regular and 
equal, react to light and accommodation.  Extra-ocular 
movements were normal.  Sclera, cornea and lens were clear.  
Fundoscopic examination revealed discs to be well-outlined.  
He had 20/25 vision bilaterally, corrected to 20/20.  He 
heard normally spoken voice at 15 feet.  He was edentulous in 
the upper jaw, and wore a plate.  Lower teeth were in 
excellent hygienic repair; gums appeared normal; buccal 
mucosa of normal color and moisture; tongue protruded in 
midline; topography was normal; and uvula retracted in the 
midline.  There was no evidence of redness, swelling, 
tenderness or deformity of the joints except fusiform 
swelling of the middle interphalangeal joint of the right 
middle fingers.  There was full range of motion, active and 
passive, of all joints.  There was no evidence of dermatitis 
at that time.  The final impressions were herniated 
intervertebral disc between L5 and S1 with secondary 
bilateral sciatic nerve root irritation (herniated 
intervertebral disc syndrome); generalized dermatitis 
apparently of an allergic origin, intermittent seasonal 
variety; amputation of distal phalanx, right ring finger; 
traumatic arthritis of the middle proximal interphalangeal 
joint, right middle finger; and bilateral trauma arthritis of 
the knees.  

In February 1964, the Board denied compensation under 
38 U.S.C. § 351 (now numbered § 1151) for a back disorder 
claimed to be due to vocational rehabilitation training.  

On an accidental injury report dated in November 1963, the 
veteran stated that in November 1962, he had been on a 
scaffold with another student putting up mortar lathe, when 
the other student jumped off to get a tool, which unbalanced 
the scaffold, causing the veteran to fall and injure his 
back.  

Evidence was received showing the veteran's hospitalization 
in a VA facility from January to March 1963.  He had a 
history of a wheelbarrow injury 1961.  In December 1962, he 
fell off a platform, about 5 feet, onto his feet, jarring his 
back.  He kept on working, but the pain became worse, and he 
finally sought treatment.  On examination, his blood pressure 
was 112/80.  Hearing somewhat impaired on right.  There was a 
small medial pterygium present in the left eye.  He wore 
reading glasses.  He had an upper removable bridge; remaining 
teeth were good.  The heart was normal on examination.  X-
rays of lumbosacral spine revealed no evidence of compression 
fracture, dislocation or other traumatic bony pathology.  L5-
S1 disc space was normal.  There was minimal postural 
arthritis.  Electrocardiogram showed bradycardia, with no 
evidence of myocardial damage.  Diagnoses were herniation of 
nucleus pulposus due to trauma, treated, unchanged; calculus 
on teeth; and facing broken on maxillary partial denture.  He 
was transferred to another VA facility.  

According to the record of a VA hospitalization from January 
to February 1964, the veteran had had continuous back pain 
for the past year.  The history of a wheelbarrow incident in 
1961, and fall from platform in December 1962, were reported.  
On examination, the heart was normal, and blood pressure was 
114/78.  Chest x-ray was normal.  X-rays of back during 
previous admissions had been normal.  On orthopedic consult 
determined that the complaints were mainly psychogenic in 
origin.  He was placed in a body cast, to see if that would 
alleviate symptoms.  The final transfer diagnoses were 
undiagnosed disease of the musculoskeletal system manifested 
by back and bilateral leg pain, worse on the left, possible; 
psychophysiologic musculoskeletal reaction manifested by low 
back pain, probable; and eczematous dermatitis, contact type, 
right leg, treated, improved.  

He was transferred to another VA facility, where he was 
hospitalized from February to March 1964.  He reported that 
he had injured his right knee as a coal miner, and had to 
quit that job.  In examination, blood pressure was 120/80.  
Chest X-ray was normal.  X-rays of lumbosacral spine 
disclosed some sclerosis of apophyseal joints at L-5, with 
interspaces normal, and no other abnormalities.  Presenting 
symptoms had a considerable psychogenic component.  Final 
diagnoses were psychophysiologic reaction manifested by back 
and bilateral leg pain; and gingivitis and dental caries.  

A field examination was undertaken from March to June 1964, 
due to some discrepancies in the veteran's statements 
concerning the second reported back injury.  This included 
the report of interview with Dr. J. Nelson, who the veteran 
had claimed had initially treated him following the injury, 
and who stated that he had treated the veteran but not for a 
back injury.  Mr. [redacted], the veteran's instructor, stated 
that he knew of no reinjury as claimed by the veteran, and 
that no report had been made to the school officials.  He 
said that the veteran reported to him one morning that his 
back was bothering him and said that he had fallen on the 
scaffold some days before.  Several claimed witnesses were 
contacted, and said that they had not witnessed the fall.  
The veteran attested that he had injured his back in November 
1962, and not gone to the hospital until January 1963.  He 
stated that due to pain he may have gotten the wrong date.

In February 1965, the Board denied the veteran's claim for 
compensation under 38 U.S.C. § 351 for a back condition 
claimed to be due to vocational rehabilitation training.  

According to a private doctor's statement dated in March 
1965, the veteran had blood pressure of 126/80, and arthritis 
of the right middle finger, back, and right knee.  

On a VA examination in May 1965, the veteran complained of 
pain and aching in all joints.  Currently, he had no evidence 
of skin disease.  A partial upper denture was worn; the 
remaining teeth were in excellent condition.  Eyes were 
normal.  Blood pressure was 130/90.  X-rays of the lumbar 
spine disclosed no evidence of demonstrable bone or joint 
pathology.  X-rays of the left ankle were within normal 
limits, with no evidence of residuals of injury, and no mass 
demonstrable by X-rays at the lateral malleolus.  Residuals 
of prior knee operations were noted.  Distal to the lateral 
malleolus of the left lower extremity was a mass 1" x 1/2", 
which was movable and non-tender.  The diagnoses were 
ruptured intervertebral disc of L5-S1 with limitation of 
movement of back and left sciatic pain radiation; and mass of 
the left lateral malleolus, movable, probably sesamoid bone 
or loose osteochondromata.  

In March 1966, D. Peck, M.D., reported the veteran's blood 
pressure as 120/80; his hearing was 15/15 on the right and 
15/10 on the left; and there was narrowing at L5 shown on X-
rays.  The diagnosis was lumbosacral sprain with instability, 
and sciatic neuritis of the left lower extremity.  

According to the report of an examination by E. Aguilar, 
M.D., in August 1965, the veteran had arthritis, especially 
of the spine and left  ankle.  He complained of constant 
backaches, and there was some deformity of  the left ankle.  
The diagnoses were herniated intervertebral disc, knee 
instability, generalized dermatitis, and arthritis.  

Received in May 1966 was an otherwise unidentified service 
department document indicating the veteran could not wear 
combat boots.  

On a VA examination in April 1966, the veteran complained of 
back pain extending down both legs, a skin condition, and 
difficulty walking.  Examination of the skin showed very mild 
exfoliative dermatitis.  Teeth were fair.  There was 
apparently no hearing loss.  No eye abnormalities were noted.  
Blood pressure readings were 120/90 to 140/80.  
Electrocardiogram was normal.  X-rays of the lumbar spine and 
heart were normal.  He had mild flatfoot bilaterally.  

Dr. Peck wrote, in a medical statement dated in May 1968, 
that the veteran had extreme flat feet, swelling of the left 
ankle, and eczema of the right foot.  His blood pressure was 
130/80.  Hearing was 20/19 bilaterally.  X-rays disclosed 
herniated intervertebral disc between L5 and S1, pinching 
nerve of left leg.  The complete diagnosis was herniated 
intervertebral disc of L5-S1, left leg shorter than right, 
extreme flat feet, poor vision, bronchitis, and varicose 
veins.  He reportedly was totally unable to work.  

A claim for dental treatment filed in November 1968 was 
disapproved on the basis that there was not a dental 
condition due to service trauma.  

The veteran was hospitalized in a VA hospital from January to 
April 1969.  He had not worked since 1959, when he retired 
from coal mining due to a bad knee.  He was admitted with 
generalized aches and pains, and claimed to have had 
arthritis since 1942 with recurrent pain and swelling in the 
right hand, right ankle, and left shoulder.  Although he 
stated that he had been hospitalized at another VA facility 
six months earlier for arthritis, those records had not 
revealed any mention of arthritis.  He also complained of 
left sciatica and dermatitis.  On examination, there were no 
abnormal findings except for some pressure tenderness over 
the lumbosacral area and some scaliness of the skin over the 
right thigh.  X-rays of the lumbosacral spine showed mild 
degenerative osteoarthritic changes and some narrowing of L5-
S1 interspace.  Electrocardiogram was normal.  There was no 
evidence of arthritis, although there was chronic lumbosacral 
strain.  There was no evidence of dermatitis during 
hospitalization.  It was concluded that apparently he 
exaggerated his symptoms tremendously, and had a conversion 
form of reaction.  A ganglion cyst was removed from left 
ankle.  Social data revealed he was in the hospital really to 
increase his disability pension.  He was fitted with a corset 
and cane and special orthopedic shoes and eyeglasses, and 
received dental treatment.  The final diagnoses were 
psychoneurosis with conversion reaction, chronic lumbosacral 
strain, ganglion cyst of the left ankle, and dental caries.   

A November 1966 letter from R. D. Peck, M.D., summarized his 
examination of the veteran in March 1966 for a disability 
examination.  He stated that he had had three surgeries on 
the right knee, and surgery to remove a ganglion from the 
left ankle.  He had suffered lumbosacral strain and developed 
bilateral sciatica with sciatica neuritis in the left lower 
extremity requiring medication.  He also stated that at times 
he had chest pain which traveled down his left arm and was 
only relieved with nitroglycerin.  He also had bilateral 
varicose veins, hypertrophic arthritis of the right middle 
finger, and dermatitis of an allergic origin on the left 
hand.  Blood pressure was 120/80.  The final diagnoses were 
herniated intervertebral disc syndrome, hypertrophic 
arthritis of joints, especially of the knees and fingers, 
bronchitis, sinusitis, varicose veins, and chronic recurrent 
laryngitis.  He felt the veteran was incapacitated for any 
type of work.  

In March 1963, the veteran was hospitalized in the Richmond 
VA hospital.  He reported a history of back injuries in May 
1962 and December 1962.  Examination was negative except for 
examination of the back; however, it was explained to the 
veteran that his findings were somewhat minimal for a 
diagnosis of a ruptured disc, and it was not felt that 
further diagnostic procedures or surgery was indicated.  The 
final diagnosis was undiagnosed disease of the 
musculoskeletal system manifested by back and bilateral leg 
pain, worse on the left.  

A statement from Dr. Daniel, dated in August 1963, reported 
X-rays findings of the lumbar spine, which were suggestive of 
discogenic disease, and showed moderate degenerative changes 
in the lumbosacral joints.  It was noted that in view of the 
bilateral sciatic nerve root irritation he would not be able 
to engage in occupations which involved certain movements 
involving the lumbosacral spine.  

In February 1970, lay statements were received, from [redacted], 
[redacted], [redacted], and [redacted], which were to 
the effect that the veteran sprained his back while wheeling 
a wheelbarrow loaded with cement in 1962 or 1963, and 
subsequently fell off a scaffold which he felt reinjured his 
back.  

In a statement dated in March 1970, J. H. Nelson, M.D., wrote 
that the veteran received a back injury in November 1962 
while carrying cement, and reinjured the back in January 1963 
when he fell from a ladder.

A June 1970 Board decision denied an application to reopen a 
claim for compensation under 38 U.S.C. § 351 for a back 
disorder claimed to be due to vocational rehabilitation 
training.  The Board also increased the rating to 10 percent 
for service-connected residuals of a puncture wound of the 
right middle finger.

The veteran was hospitalized from December 1970 to January 
1971 in a VA hospital, with complaints of chills, fever, and 
aches and pains.  He reported he had suffered from arthritis 
involving the large joints of his body in 1965.  X-rays of 
both hands revealed evidence of degenerative joint disease.  
Several chest X-rays were normal.  Electrocardiogram revealed 
nonspecific atrial abnormalities, and was otherwise normal.  
Discharge diagnoses were acute viral respiratory illness, and 
osteoarthritis.  

According to a lay statement dated in March 1971 from [redacted] 
[redacted], he had seen the veteran fall from scaffold and hurt 
his back while working on a house.  

At a Board hearing in December 1972, the veteran testified 
that arthritis of the right hand was due to a service-
connected puncture wound; that skin disease had affected his 
blood and caused him to have a heart attack; and that he had 
a left foot and ankle abnormality, noted to be a big knot, in 
service for which he was given a special shoe.  

A January 1973 Board decision denied claims for service 
connection heart and blood (vascular) conditions, a left 
ankle and foot disability, and arthritis of the right hand.  
The Board also denied an application to reopen a claim for 
compensation under 38 U.S.C.A. § 351 for a back disability 
claimed to be due to vocational rehabilitation training.  

In February 1979, the veteran filed a claim for service 
connection for a spot in his left eye, which he stated was 
found while he was in service and was treated at a field 
hospital.  

In February 1979, the RO denied service connection for a left 
eye disorder.  The veteran did not appeal.  

VA outpatient and inpatient treatment records dated from 
September 1993 and later show the veteran was treated on 
numerous occasions for multiple medical complaints.  In 
September 1993, he complained of a painful right hand for one 
month.  There was swelling on the dorsal aspect of the right 
hand with tenderness in the interphalangeal joints.  X-rays 
of the right hand showed partial amputation of the 4th 
finger; diffuse osteoporosis, presumably due to aging; marked 
deformity of the heads of the 2nd, 3rd, and 5th metacarpal 
bones presumably due to old trauma; erosions involving the 
heads of the 3rd and 1st metacarpals; multiple ossicles next 
to the proximal interphalangeal articulation of the 3rd 
finger; arthritis involving the interphalangeal  
articulations, especially the thumb; and old trauma involving 
the neck of the 5th metacarpal.  

On October 29, 1993, the RO received the veteran's claim for 
an increase in a 30 percent for eczema.

The veteran continued to be seen on numerous occasions 
complaining of pain and swelling in the right middle finger 
and/or right hand.  In October 1993, he complained of 
dermatitis and chest pains.  It was noted that he still had 
skin problems on the legs, hands and feet.  He also had pain 
and stiffness in the right hand.  He was also noted to be 
status post bypass surgery in 1983 and 1988.  Complaints 
noted in November 1993 included his skin condition and bad 
hearing.  

On a cardiology consult in December 1993, he reported a long 
history of bradycardia since the age of 21.  A history of 
three vessel coronary artery bypass graft in 1988, with a 
previous myocardial infarction in 1983, and the first 
myocardial infarction in 1962, was noted.  He reported he had 
hypertension for 46 years.  Blood pressure was 130/80 and 
146/94.  The assessment was ischemic heart disease with 
exertional angina, status post three vessel coronary artery 
bypass graft, and mild diastolic hypertension.  

A VA outpatient treatment record dated in December 1993 noted 
the veteran's complaint of a cyst to the left ankle just 
distal to the left lateral malleolus, which had been removed 
in the 1960s.  He said he could not wear combat boots while 
he was on active duty.  He indicated that this still caused 
pain.  Subsequent records also report this history.  

On April 28, 1994, the RO received, from the veteran, 
photographs of various areas of his skin.

An outpatient note dated in May 1994 reported a scattered 
eczematoid rash of the upper and lower extremities.  

The veteran was hospitalized in a VA facility in May 1994, 
for evaluation of breathing complaints.  He also complained 
of right hand pain.  He gave a history that he had 
degenerative joint disease since discharge from service, 
dermatitis, myocardial infarctions in 1962, 1983, and 1988, 
varicose veins since 1940, and black lung since 1967.  He had 
had knee surgery in 1950, a cyst removed from the ankle in 
1969, coronary artery bypass graft, three vessel, in 1988, 
and cataract surgery in the left eye in 1987.  He reported a 
back in jury in 1962.  Blood pressure was 138/74.  He had 
some hearing deficit in the left ear.  He had some tenderness 
in the lumbosacral area.  He had mild exfoliative dermatitis 
in the lower extremity.  X-rays showed osteoporosis of the 
pelvis and right hip, and degenerative joint disease of the 
left hand.  The diagnoses were bronchitis, lesion on chest X-
rays, arteriosclerotic heart disease, old myocardial 
infarction, and degenerative joint disease.  

X-rays of the right hand in May 1994 disclosed amputation of 
the 4th digit; degenerative joint disease at multiple joint 
levels of the right hand; and multiple deformities of the 
bone structures, most probably old healed fracture; with no 
significant change from September 1993.  X-rays of the left 
hand disclosed minimal degenerative changes of the left hand 
involving the distal interphalangeal joint of the 5th digit 
and the 1st metacarpal joint; and evidence of old fracture of 
the 4th digit.  

A VA dermatology consultation by Dr. McLean was performed on 
May 23, 1994.  The doctor stated that the veteran had dry 
scaly areas of dermatitis from head to toes since the early 
1940s.  He reportedly had been treated by a doctor who could 
control it.  The impression was exfoliative dermatitis.  
Medication was prescribed.

In June 1994, the veteran was hospitalized in a VA facility 
and gave a history of several injuries to the back, initially 
in 1960 when, while in a vocational rehabilitation program, a 
wheelbarrow had tilted over and hit him in the back.  He said 
that after recovering he again injured his back falling off a 
scaffold.  He said he had not been told whether he had a 
fracture or not.  He also had a history of a heart attack in 
1961.  He had triple bypass after that.  He had no other 
current medical problems.  On examination, a history of back 
injuries with persistent symptomatology was noted.  He 
complained of generalized tenderness.  X-rays showed mild 
lumbar scoliosis, and narrowing of the disc space L5-S1.  The 
diagnosis was low back pain syndrome and degenerative disc 
disease of L5-S1.

In June 1994, the veteran underwent a VA examination for his 
skin.  He had been followed by Dr. Duncan for many years, 
with fair response to therapies.  He complained of unsightly 
itches especially in winter months.  In May 1994, he had had 
exfoliative dermatitis, best seen on the thighs and legs, 
which was ichthyosis-like.  The diagnosis was exfoliative 
dermatitis of unknown cause.  The veteran reported he 
received a 10 percent compensaton rating for his skin 
condition, and the doctor recommended that his compensation 
be increased to 20 percent.  [The veteran was actually 
already rated 30 percent for the skin condition.]

X-rays in June 1994 disclosed degenerative changes of the 
lumbar spine and both hips, possible degenerative disc 
disease, and slight osteoporosis, probably age related; and a 
possible old healed fracture or ununited ossicle of the left 
ankle.  

On a VA examination in August 1994, the veteran reported 
chronic inflammation of his right hand.  There was some 
swelling at the third metacarpal interphalangeal joints as 
well as difficulty with flexion at the interphalangeal joints 
of the second through fourth fingers.  There was loss of the 
distal phalanges of the 4th finger.  He had difficulty with 
grasp.  The assessment was status post trauma to the right 
hand, at least twice in his lifetime, once in the 1940s and 
the second time in the coal mines.  He had definite 
degenerative changes in the bones of the middle finger in his 
2nd and 3rd interphalangeal joints.  He probably had more of a 
diffuse arthritis of all joints, which seemed to be worse in 
the right hand, probably at least traumatic arthritis of the 
distal and proximal interphalangeal joints of the little 
finger related to his service-connected injury.  There was 
limited range of motion in flexion of these joints of the 
middle finger to approximately 45 degrees at the proximal 
interphalangeal joint and 45 degrees at the distal 
interphalangeal joint.  He stated he had injured his right 
hand in an airplane door.  Examination of the skin disclosed 
some minor flaking and scaling on the scalp, and in some 
minor places on the arms, hands and feet.  They were less 
than 1 cm in size, and scaling and flaking.  Apparently they 
were pruritic to him.  There was a lesion noted today in the 
lateral aspect of the left side of the head and a lesion on 
the right forearm, which was in a picture.  The assessment 
was seborrheic dermatitis.  X-rays of 3rd digit of the right 
hand taken in August 1994 disclosed arthritic degenerative 
changes of the interphalangeal joint spaces, with no fracture 
seen.   

In September 1994, the veteran complained of soreness and 
fever in his right hand.  X-rays in August had shown 
arthritis, and the impression was degenerative joint disease 
of the right hand.  

A September 1994 RO decision, in part, increased the rating 
for eczema to 50 percent effective May 23, 1994 (date of a VA 
dermatology consultation).

A computerized tomography (CT) scan of the lumbar spine in 
June 1995 disclosed very little to minimal disc bulge from 
L3-S1,  and degenerative disc disease from L4 to S1.  There 
was no obvious disc herniation of any of these disc levels. 

In September 1994, the veteran submitted several medical 
statements, many of which were duplicates of evidence 
previously submitted.  Non-duplicative evidence received at 
that time included excerpts from disability determinations 
and doctors' reports, which contained a history of a December 
1950 right shoulder injury and a January 1951 left foot 
injury, noted in records dated from July 1951 to April 1952.  

In an August 1962 medical affidavit from W. Davis, M.D., for 
the West Virginia Dept. of Veterans Affairs, it was noted the 
veteran was not able to work due to old knee and back 
injuries, and amputated finger and sinusitis.  

Pages of a statement dated in February 1967 from C. 
Stevenson, M.D., noted that the veteran had some mild disease 
of the lower back as evidenced by narrowed intravertebral 
space.  Clinical signs did not bear out a herniated nucleus 
pulposus.  The symptoms involving the lower extremities were 
felt to indicate that the veteran was either hysterical or 
malingering.  His diagnoses were chronic decompensated low 
back disease with a marked functional overlay; traumatic 
arthritis of the right knee; and dermatitis of the skin of 
both knees, possibly psoriasis.  He also felt the veteran 
should have the ganglion removed from his left foot, and 
should probably be weaned from his lumbosacral support.  

A copy of December 1971 statement from L. Todd, M.D., noted 
that the veteran had been treated in that office most of his 
life for an injury to both knees and back, generalized 
dermatitis, and arthritis.  

A January 1984 letter from L. Subbaraya, M.D., who wrote 
concerning treatment of the veteran from October to December 
1983, noted that the veteran had coronary heart disease with 
angina pectoris, and history of a myocardial infarction in 
about June of 1983.

H. Pitsenberger, M.D., wrote in a note dated February 1975, 
that the veteran had complained of arthritis, back trouble, 
heart trouble, and lung trouble.  He had had several 
surgeries on his knees and feet.  In a letter dated in April 
1984, he wrote that he had treated the veteran for chronic 
obstructive pulmonary disease since 1975, and that the 
veteran had suffered a heart attack in June 1983, which could 
have been brought on by the chronic obstructive pulmonary 
disease.  The hospital summary noted he was admitted with 
chest pain.  He had blood pressure of 136/98 on admission.  
The final diagnoses were acute myocardial infarction, chronic 
obstructive pulmonary disease, and arteriosclerotic heart 
disease.  

An October 1986 statement from the Southern West Virginia 
clinic noted that the veteran had been evaluated in that 
clinic for problems including chest pain syndrome, probably 
musculoskeletal; possible arteriosclerotic heart disease with 
a suspected myocardial infarction in June 1983; history of 
hypertension; osteoarthritis of the spine, right knee, and 
hands with recurrent low back pain and a history of lumbar 
herniated nucleus pulposus; and history of diffuse eczema.  

In December 1994, the veteran appeared at a hearing at the 
RO.  He testified that he continued to have scaling and 
flaking lesions on the legs and thighs.  He testified that he 
has to use creams and other products, and that he did not 
like to go out when it was on his face, because it looked 
bad.  He indicated that he had submitted pictures of his face 
during an exacerbation of a skin problem.  The veteran stated 
that he has systemic nervous manifestations associated with 
his skin condition.  He also testified that he has been 
unable to work since 1959.  Concerning his right middle 
finger, he felt that it should also include the entire hand, 
which has been affected by the disability.  He also stated 
that he developed hearing loss in service, while in the war 
zone, he was exposed to artillery noise while supplying the 
artillery.  He also asserted that he had to wear special 
boots in service, due to his ankle and foot.  He had a cyst 
on his ankle in service, which was removed at the VA shortly 
after service.  He also had flat feet which he believes were 
caused by carrying the heavy packs in service.  He stated 
that in the two vocational rehabilitation accidents, he 
sustained fractures to his spine, and has developed 
arthritis.  Concerning his eye, he stead that he had a spot 
in the eye in service, which was shown in VA records in the 
60s or 70s.  In addition, he had a cataract, which he felt 
was related to the spot.  

In February 1995, the veteran was hospitalized in St. Francis 
Hospital for evaluation of chest pain with shortness of 
breath.  Chest X-ray showed bypass surgery.  X-rays of the 
right hand showed post-traumatic and degenerative changes.  
Past medical history was noted to be significant for 
hypertension, myocardial infarction, coal workers 
pneumoconiosis, previous back injury sustained mining.  X-
rays of the right hand showed considerable deformity of the 
1st, 5th, and 2nd metacarpals related to old injury.  There 
were mild degenerative changes at the interphalangeal joints.  
The final pertinent diagnoses were unstable angina, coronary 
artery disease, and osteoarthritis of the hands. 

In April 1995, the RO granted an earlier effective date of 
April 28, 1994 (date the RO received skin photographs from 
the veteran) for an increased 50 percent rating for eczema.

In April 1995, a letter dated in January 1994 from B. 
Pollard, M.D., was received.  He stated that the veteran had 
been evaluated for chronic hearing loss.  The veteran 
reported having relatively normal hearing prior to service 
and progressive hearing loss since then.  He reported a very 
significant episode where he sustained an extraordinary 
amount of noise exposure during ground assault action.  
Following discharge from service, he worked in occupations 
associated with excessive industrial noise exposure.  
Currently, he had moderate to severe bilateral sensorineural 
hearing loss, which by history was secondary to both service 
and industrial occupational exposure.  

X-rays of the lumbosacral spine taken in May 1995 disclosed 
diffuse osteoporosis, degenerative changes, facet 
osteoarthritis, narrowing of disc spaces, rule out 
degenerative disc disease.  X-rays of the pelvis disclosed 
senile changes with diffuse osteoporosis and degenerative 
changes in both sacroiliac joints and both hips.  A CT scan 
of the lumbar spine in June 1995 disclosed very little to 
minimal disc bulge from L3-S1,  and degenerative disc disease 
from L4 to S1.  There was no obvious disc herniation of any 
of these disc levels.  

At an RO hearing in August 1996, the veteran stated that the 
pictures he submitted showed that his skin condition is so 
bad he cannot work.  He said he breaks out in boils, worse in 
the spring.  He testified that had sores inside his mouth, 
and had to have all of his teeth pulled.  He also said that 
he hit his chin in service, fracturing teeth.  He testified 
that due to the eczema, his teeth would break and flake when 
pulled.  He said he has arthritis in the whole hand up to his 
wrist, and his right middle finger is stiff.  He said his 
hand gets tired and sore, and aches and pains all the time, 
and occasionally swells.  He claimed that his skin condition 
should have been 50 percent from the time of discharge from 
service, because it has been bad since then, and because he 
has been continuously pursuing his claim since then.  He 
stated that he fractured his back when the wheelbarrow full 
of cement flipped over, and the handle hit him.  Later he 
said he had been hit and knocked down by a wheelbarrow.  He 
testified that he has hearing loss, caused in service when he 
was on a ship that was hit by a bomb.  Concerning his ankle, 
he said he could not wear combat boots because the strap on 
the boots came over a big cyst, which was located where his 
foot had been broken.  He said his foot was broken in 
service, and he had had to stay on the foot, even thought it 
had been broken and was swollen.  He averred that he had 
hypertension in service, and developed heart disease due to 
that.  He stated he had heart attacks in 1983 and 1988.  He 
had cataracts and a spot removed from his eye, but still had 
partially blurred vision, which he feels was due to service.  
In summary, he said he believed his skin and heart and lung 
conditions were all related, because when you breathe, you 
breathe though the exterior or interior of your skin.   

At the hearing, the veteran submitted records from Smith & 
Smith Dental Corp., showing treatment in April 1993, 
concerning a crown on tooth #7, and in August 1994.  He was 
referred to C. Topp, D.D.S., who performed extraction of #18 
in August 1994.  

X-rays taken in August 1996 were reviewed by Beckley 
Radiology Associates in September 1996.  They were of the 
mandible and were interpreted as showing diffuse 
osteoporosis, a lesion in the left side of the mandible, 
which could be infectious or neoplastic, and small areas of 
uncertain significance.  

The veteran submitted numerous items of evidence in October 
1997, including pages 9-10 of an otherwise unidentified 
determination, which noted that he worked as a coal miner up 
to 1959, and stated that he was advised to discontinue at 
that time because of his knee.  He said he had injured his 
back during construction work while in a cabinet making 
course lifting cement bags.  He said that he was instructor 
in road building while in the army.  The final impression was 
herniated intervertebral disc with sciatica; generalized 
dermatitis, intermittent, seasonal variety; amputation of 
finger; traumatic arthritis of middle interphalangeal joint 
of the right middle finger; and arthritis of both knees.  

A general medical report for the Social Security 
Administration, concerning an August 1965 examination, noted 
constant backache, painful knees, some deformity of the left 
ankle, and an amputated finger.  The diagnoses were herniated 
intervertebral disc; knee joint instability; generalized 
dermatitis; amputated 4th finger; and arthritis.  He was 
noted to be symptomatic with poor response.  

A. Velasquez, M.D., wrote in March 1967 that he had examined 
the veteran in January 1967.  The veteran stated that he had 
had an injury in 1962 while wheeling a wheelbarrow of cement, 
causing low back pain.  The pain eventually disappeared, and 
in December 1962, he fell off a platform about 5 feet high; 
the pain in the lower back recurred and he was hospitalized 
at the VA, which, in March 1963, diagnosed herniated lumbar 
disc.  On examination, there were skin eruptions on the lower 
extremities, slight tenderness in the lumbar spine, and 
limitation of motion to about 50 percent.  He felt it was 
possible nerve root compression.  No treatment was 
recommended.  It was stated that the veteran was unable to 
perform any work and was totally disabled.  

Records from Dr. Subbaraya in October and November 1983 note 
a history of heart attacks, with no history of hypertension, 
injury to back in 1962, operation in left ankle for removal 
of cyst, knee problems, and coal worker's pneumoconiosis.  
His vision with glasses was fair, and his hearing was good.  
Blood pressure was 128/76.    

Also received in October 1997 was a report of an October 1988 
admission in Charleston Area Medical Center with acute 
extensive myocardial infarction.  He had a previous history 
of myocardial infarctions in 1963, which was not documented,  
and in 1983.  Risk factors included a history of 
hypertension.  Also noted was a history of black lung 
disease.  

A statement from N. Bsharah, M.D., dated in October 1989, 
noted that the veteran had pneumoconiosis and coronary artery 
disease, and had undergone bypass surgery.  It was his 
opinion the veteran would be disabled the rest of his life.  

X-rays of the right hand were taken in March 1996 or 1997at 
St. Francis Hospital.  The diagnosis was both hands swollen.  
He had partial amputation of the 4th digit, deformity of the 
2nd, 3rd, 4th metacarpals, maybe related to previous injury.  
There was a hooked appearance of the 3rd metacarpal head 
which may be post-traumatic.  There was a bony deformity of 
the proximal phalanx of the 5th digit, also thought to be 
related to previous injury.  Mild osteoarthritic changes with 
joint space narrowing involving the 1st metacarpal phalangeal 
joint and some of the distal interphalangeal joints were also 
noted.  There were some small bony fragments overlying the 
proximal interphalangeal joint of the 3rd digit which may be 
related to previous injury.  

In July 1996, the veteran obtained a second opinion from 
Beckley Radiology Associates of left ankle and foot X-rays.  
The impression was old trauma involving the medial malleolus 
with large ossicle seen suggesting non-united old avulsion 
fracture involving medial malleolus.  The foot had pes planus 
and a severe hammer toe deformity.  

In a letter dated in July 1997, Dr. Selvaraj wrote that he 
had been treating the veteran since 1989.  The veteran had 
pain and aching sensations that affected all of his joints, 
especially his lower extremities and lower back.  He also had 
chronic pain in his neck and shoulders, and residuals of a 
wound to the right middle finger, as well as osteoarthritis 
which caused him to have intermittent pain and swelling of 
the hand.  He suffered from lumbosacral strain with sciatica 
neuritis in the left lower extremity, and herniated 
intervertebral disc of L5-S1.  He had a history of old injury 
to the right knee.  In addition, he had an old fracture 
involving the medial malleolus with a large ossicle 
suggestive of a non-united avulsion fracture.  It was his 
opinion that the veteran was totally disabled.  

According to an excerpt from an October 1962 Social Security 
Administration disability determination, previous action on 
an application dated in 1961 had revealed a congenital 
difficulty evaluated as spondylolisthesis of the 5th lumbar 
vertebra between S1 and L-4, with no evidence of arthritis.  





II.  ANALYSIS

A.  Veterans Claims Assistance Act.

With respect to all of the issues on appeal, the veteran has 
been notified on numerous occasions of the evidence needed to 
substantiate his claims.  Pertinent treatment records 
identified by the veteran have been obtained; and his 
representative stated, at the veteran's personal hearings, 
that all of the evidence identified by the veteran was of 
record.  In August 2000, the veteran requested that all 
records from VA facilities from 1947 to the present be 
obtained.  He did not specify dates of treatment or the 
nature of conditions treated, and he did not indicate whether 
there were additional records not already in his claims 
folder (which currently is comprised of several volumes and 
contains numerous VA medical records).  In August 2000, the 
RO asked him for more specific information concerning his 
request, and he did not respond.  The Board finds he has not 
reasonably identified any additional pertinent VA medical 
records.  The file shows that VA examinations have been 
provided where necessary to decide the claims, and there is 
no obligation to provide a VA examination as to applications 
to reopen previously denied claims.  The Board concludes that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

B.  Service connection for a dental condition 
as secondary to service-connected eczema.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a) (2001) (effective June 8, 1999). This 
regulation is substantially the same as 38 C.F.R. § 4.149 
(1998) (effective prior to June 8, 1999), which provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition which is 
professionally determined to be aggravating an established 
service-connected disability (Class III eligibility); etc. 
(There are several additional categories which are not 
potentially relevant to this case). 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.

The veteran contents that his service-connected eczema was 
manifested by sores inside his mouth, which resulted in his 
having to have all of his teeth pulled.  The veteran, as a 
layman, is not competent to provide a medical opinion as to 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  There is no medical evidence 
supporting his assertion that eczema contributed in any way 
to the loss of teeth.  All competent medical evidence shows 
that tooth problems over the years (caries, teeth being 
pulled for dental conditions, etc.) are entirely unrelated to 
service-connected eczema.  A dental condition is not 
proximately due to or the result of service-connected eczema, 
and secondary service connection is not warranted.

The preponderance of the evidence is against he veteran's 
claim for secondary service connection for a dental 
disability due to service-connected eczema.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

C.  Service connection for bilateral hearing loss.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 ; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he suffers from hearing loss as a 
result of acoustic trauma during his 1942-1945 active 
service.  In support of his claim, he submitted a letter 
dated in January 1994 from B. Pollard, M.D., who evaluated 
the veteran for chronic hearing loss.  He noted that the 
veteran reported having had relatively normal hearing prior 
to service, but had progressive hearing loss since then.  He 
reported a very significant episode where he sustained an 
extraordinary amount of noise exposure during ground assault 
action.  Following discharge from service, he worked in 
occupations associated with excessive industrial noise 
exposure.  It was reported that currently he had moderate to 
severe bilateral sensorineural hearing loss, which by history 
was secondary to both service and industrial occupational 
exposure.  

However, service medical records are negative for hearing 
loss; there is no showing of sensorineural hearing loss 
within the year after service as required for a presumption 
of service connection; and hearing loss is first shown many 
years after service.  The earliest mention of a hearing loss 
is about 17 years after service, in 1963, when a medical 
record noted somewhat impaired hearing on the right.  During 
the succeeding years, medical records contain reports of both 
normal and abnormal hearing on several occasions.  

Dr. Pollard's opinion was based solely on history provided by 
the veteran.  The Board is not bound to accept medical 
opinions based on inaccurate history; "[t]heir diagnoses can 
be no better that the facts alleged by the appellant."  
Swann v. Brown, 5 Vet.App. 231, 233 (1993).  In this case, 
Dr. Pollard's opinion was based on the veteran's statement 
that he had sustained an extraordinary amount of noise 
exposure during ground assault action.  However, the service 
department records do not reflect that the veteran had combat 
exposure.  At a hearing in December 1994, the veteran 
testified that he developed hearing loss in service, while in 
the war zone, when he was exposed to artillery noise while 
supplying the artillery.  However, at his September 1996 
hearing, he testified that his hearing loss began when a ship 
he was on was hit by a bomb.  Such inconsistencies serve to 
illustrate the difficulties in reconstructing accurate 
medical histories after the passage of many years, and 
considerably diminish the probative value of a diagnosis 
based entirely on history of symptoms provided by the 
veteran.  Further, Dr. Pollard opined that the veteran's 
occupational noise exposure since service also contributed to 
hearing loss; it is noted that the veteran was a coal miner 
for a number of years.  The fact that the veteran had an 
intercurrent cause of hearing loss further lessens the 
probative value of the examination report, which was 
conducted many years after both types of claimed noise 
exposure.  

It is the Board's opinion that the evidence in favor of the 
claim, consisting of Dr. Pollard's statement, is outweighed 
by the evidence against the claim, including historical 
medial records indicating hearing loss developed many years 
after service.  The weight of the credible evidence 
demonstrates that bilateral hearing loss began years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against he veteran's 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

D.  Service connection for arthritis of multiple joints.

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 ; 38 C.F.R. §§ 
3.307, 3.309.

The service medical records from the veteran's 1942-1945 
active duty indicate no arthritis of any joints; there is no 
evidence of arthritis within the year after service as 
required for presumptive service connection; and arthritis of 
various joints is first shown many years after service.

Post-service medical evidence indicates that the veteran 
injured his right knee in 1957, while mining, and his back in 
1962.  X-rays of the lumbosacral spine in 1963 disclosed 
minimal postural arthritis.  Medical evidence dated from 1963 
to 1966 includes diagnoses of arthritis of several joints, 
including the left ankle, spine, knees, and fingers.  Records 
of a VA hospitalization in 1969 describe vague symptoms of 
arthritis, with recurrent pain and swelling in the right 
hand, right ankle, and left shoulder.  X-rays of lumbosacral 
spine showed mild degenerative osteoarthritic changes.  A 
report of a VA hospitalization in 1970-1971 notes the veteran 
complained of arthritis involving the large joints of his 
body.  X-rays of both hands revealed evidence of degenerative 
joint disease.  Discharge diagnoses included osteoarthritis.  
A 1971 statement from L. Todd, M.D., notes that the veteran 
had been treated in that office most of his life for an 
injury to both knees and back, and arthritis.  H. 
Pitsenberger, M.D., wrote in a letter in 1975, that the 
veteran had complained of arthritis, back trouble, and he had 
had several surgeries on his knees and feet.  Numerous 
subsequent records, dated into the 1990s, show arthritis of 
various joints of the body.

The veteran maintains that his arthritis of multiple joints 
is due to service.  However, as a layman, he is not competent 
to provide a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.  The competent medical evidence 
demonstrates that arthritis of multiple joints began many 
years after service and was not caused by any incident of 
service.  Arthritis of multiple joints was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against he veteran's claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  New and material evidence to reopen previously denied 
claims.

A claim for service connection for a heart disorder with 
hypertension, a claim for service connection for a left foot 
and ankle disorder, and an application to reopen a claim for 
compensation under 38 U.S.C. § 351 for a back disability 
claimed to be due to vocational rehabilitation was denied by 
decision of the Board dated in January 1973.  That decision 
is final.  38 U.S.C.A. § 7104.  Service connection for a left 
eye disorder was denied by an unappealed RO decision in 
February 1979.  That decision is also final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  

"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  (Recent amendments to 
38 C.F.R. § 3.156(a) promulgated pursuant to the Veterans 
Claims Assistance Act of 2000 apply only to claims to reopen 
received on or after August 29, 2001, and, hence, have no 
bearing on the instant case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

1.  Heart Disorder With Hypertension.

Evidence of record at the time of the previous Board decision 
included service medical records which revealed that on the 
entrance examination, blood pressure was 100/70, and 
hypotension, not considered disqualifying, was reported.  The 
separation examination in November 1945 noted that he had no 
cardiovascular abnormalities, his blood pressure was 116/80, 
and a chest X-ray disclosed no significant abnormalities.  A 
VA examination in November 1945 noted, in pertinent part, a 
blood pressure of 135/82, and a normal heart on chest X-ray.  

Also of record were hospital records from VA hospitalizations 
in May 1962, during which an electrocardiogram disclosed 
sinus bradycardia, with cardiac findings otherwise normal, 
and from January to March 1963, when an electrocardiogram 
again revealed bradycardia, with no evidence of myocardial 
damage.  In addition, during a July 1963 evaluation by J. 
Daniel, M.D., the veteran stated that his heart pounded he 
felt apprehensive and anxious.  His blood pressure was 
120/70.  

Numerous blood pressure readings recorded from 1960 to 1966 
were normal except for a VA examination in May 1965, when the 
veteran's blood pressure was 130/90, and a VA examination in 
April 1966, when blood pressure readings of 120/90 to 140/80 
were obtained.  An electrocardiogram was normal on that 
occasion, as well as during a VA hospitalization from January 
to April 1969.  

A history of heart trouble was noted on an examination in 
July 1965, by R.O. Anderson, M.D., and chest pain was noted 
in a November 1966 letter from R. D. Peck, M.D.  In addition, 
during a VA hospitalization from December 1970 to January 
1971, an electrocardiogram revealed nonspecific atrial 
abnormalities, and was otherwise normal.  No heart disease 
was diagnosed.  

The veteran's testimony at an RO hearing in March 1972 and a 
Board hearing in December 1972 was to the effect that his 
skin disease had affected his blood and caused him to have a 
heart attack.  

Based on this evidence, the Board denied the claim in January 
1973, finding that heart and vascular disease was not shown 
for many years after service. 

Evidence received since that decision includes many 
duplicates of evidence previously submitted.  Evidence which 
is not duplicative includes treatment records dated from 
1993, noting the veteran to be status post coronary artery 
bypass surgery, with a history of hypertension, myocardial 
infarction, and ischemic heart disease.  On a VA cardiology 
consult in December 1993, he reported a long history of 
bradycardia since the age of 21.  He claimed he had 
hypertension for 46 years.  A history of myocardial 
infarctions in 1962 and 1983, with three vessel coronary 
artery bypass graft in 1988, was noted.  The assessment was 
ischemic heart disease with exertional angina, status post 
three vessel coronary artery bypass graft, and mild diastolic 
hypertension.  

In September 1994, the veteran submitted several medical 
statements, including a note dated February 1975, from H. 
Pitsenberger, M.D., that the veteran had complained of heart 
trouble.  Different private medical records dated from 
January 1984 to October 1986 noted a history of a myocardial 
infarction in June 1983.  

At his hearing in September 1996, the veteran testified that 
he had hypertension in service, and developed heart disease 
due to that.  He stated he had heart attacks in 1983 and 
1988.  He also testified that he believes that his skin, 
heart and lung conditions are all related, because when you 
breathe, you breathe though the exterior or interior of your 
skin.   

Received in October 1997 were numerous items of evidence, 
including records from Dr. Subbaraya dated in October and 
November, 1983, which noted that the veteran stated he had 
one heart attack several years ago, and another about four 
months ago, and a report of a hospitalization in October 1988 
in Charleston Area Medical Center disclosed he was admitted 
with acute extensive myocardial infarction.     

The medical evidenc received since the 1973 Board decision 
continues to show heart disease and hypertension many years 
after service.  This is cumulative information, not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  
Some of the additional medical records include the veteran's 
self-reported history of his condition beginning in service, 
but such lay history is contradicted by historical medical 
records, and such is not material evidence to reopen the 
claim.  Further, the veteran's lay statements regarding 
diagnosis and etiolgy are not competent evidence.  Espiritu, 
supra. 

The Board finds that evidence submitted since the 1973 Board 
decision is not both new and material.  Thus the claim for 
service connection for heart disease with hypertension is not 
reopened.

2.  Left Foot and Ankle Disorder.

Evidence of record at the time of the January 1973 Board 
decision included service medical records, which noted second 
degree pes planus on the entrance examination, although the 
separation examination in November 1945 reported that the 
feet were normal, and there were no musculoskeletal defects, 
and a VA examination in November 1945 noted that there was no 
pes planus.  

An evaluation in July 1963 by Dr. Daniel noted a history of a 
fractured left foot.   On a VA examination in May 1965, the 
diagnosis was mass of the left lateral malleolus, movable, 
probably sesamoid bone or loose osteochondromata.  Dr. 
Anderson also noted a tumor just below the left lateral 
malleolus in July 1965.  According to the report of an 
examination by Dr. Aguilar, in August 1965, the veteran had 
arthritis, especially of the left ankle.  There was some 
deformity of the left ankle.  Received in May 1966 was a part 
of a service department document indicating veteran could not 
wear combat boots.  On a VA examination in April 1966, mild 
flatfoot bilaterally was noted.  Extreme flat feet, as well 
as swelling of the left ankle, were noted in a May 1968 
medical affidavit from Dr. Peck.  During a VA hospitalization 
from January to April 1969, X-rays of the ankles were noted 
to be normal.  He had a ganglion cyst removed from the left 
ankle during the hospitalization.  At a Board hearing in 
December 1972, the veteran testified that he had a big knot 
on the left ankle in service, for which he had been given a 
special shoe.  

Based on this evidence, the Board denied the claim, on the 
basis that pes planus existed prior to service, and was not 
aggravated during service, and that a left ankle mass was 
first shown many years after service 

Evidence received since that decision includes a VA treatment 
record dated in December 1993, which notes the veteran's 
complaint of a cyst to the left ankle just distal to the left 
lateral malleolus, which had been removed in the 1960s.  He 
said he could not wear combat boots while he was on active 
duty.  He indicated that this still caused pain.  Subsequent 
records also report this history.  A May 1994 VA 
hospitalization noted a history of a cyst removed from the 
ankle in 1960.  X-rays of the left ankle in June 1994 
disclosed a possible old healed fracture, possibly ununited.  

In July 1996, the veteran obtained a second opinion of left 
ankle and foot X-rays from Beckley Radiology Associates.  The 
impression was old trauma involving the medial malleolus with 
large ossicle seen suggesting non-united old avulsion 
fracture involving medial malleolus.  The left foot showed 
pes planus, and a severe hammer toe deformity.  

Also received in connection with the request to reopen the 
claim was evidence dated much earlier.  Excerpts from a 
disability determination were received, containing a summary 
of records dated from July 1951 to April 1952, which reported 
a history of a left foot injury in January 1951.  A general 
medical report for SSA, concerning an examination in August 
1965, noted some deformity of the left ankle.  A part of a 
February 1967 report from Dr. Stevenson recommended that the 
veteran have a ganglion removed from his left foot. 

At his December 1994 hearing, the veteran testified that he 
had to wear special boots in service, due to his ankle and 
foot.  He had a cyst on his ankle in service, which was 
removed at the VA shortly after service.  He also had flat 
feet which he believes were caused by carrying the heavy 
packs in service.  

At a hearing in September 1996, the veteran testified that he 
couldn't wear combat boots in service because the strap on 
the boots came over a big cyst, which was located where his 
foot had been broken.  He alleged that his foot had been 
broken in service, and he had had to stay on the foot, even 
though it had been broken and was swollen.  

Dr. Selvaraj wrote, in July 1997, regarding his treatment of 
the veteran since 1989, for several complaints, including an 
old fracture involving the medial malleolus with a large 
ossicle suggestive of an ununited avulsion fracture.  

The presence of pes planus on entry to service, evidence of 
pes planus in the 1960s, a ganglion cyst in the 1960s, a 
history of a fracture in the left foot reported in the 
1960's, a record indicating that the veteran could not wear 
combat boots at least at some point during military service, 
the veteran's testimony that he could not wear combat boots 
due to the cyst, and a deformity of the ankle noted in 1965, 
were already of record at the time of the previous decision.  
Additional evidence since the 1973 Board decision, again 
noting these matters, is cumulative or redundant, not new 
evidence.  Vargas-Gonzalez, supra.

Evidence submitted since the previous decision also includes 
evidence of a fracture of the left ankle.  Although at his 
most recent hearing, the veteran testified that he fractured 
the ankle during service, such testimony is not supported by 
any evidence of record; indeed, the evidence of record 
contradics this testimony.  In this regard, the recently 
submitted evidence also includes a summary of records dated 
in 1951 and 1952, which notes a left ankle injury in 1951.  
Moreover, the veteran did not mention an in-service ankle 
fracture, a much more severe disability than a ganglion cyst, 
prior to his 1996 hearing, despite providing testimony at 
hearings in 1972 and 1974 as to a claimed in-service ankle 
cyst.  In any event, the additional evidence is not material 
since it is not so significant that it must be considered to 
fairly decide the merits of the claim.

The additional evidence submitted since the January 1973 
Board decision is not new and material, and the claim for 
service connection for a left foot and ankle disorder is not 
reopened.  

3.  Compensation under 38 U.S.C.A. § 1151 for a low back 
disorder claimed ot be due to vocational rehabilitation 
training.  

The veteran contends that he incurred a chronic back 
disability as a result of two injuries he sustained in 1962, 
while participating in a program of VA vocational 
rehabilitation.  His request to reopen his claim was filed in 
1994.  Prior to October 1, 1997, the law, as pertinent to 
this claim, provided that when any veteran suffers an injury 
or aggravation of an injury as the result of the pursuit of a 
course of vocational rehabilitation, and not as a result of 
the veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected. 
38 U.S.C.A. § 1151 (West 1991).  

The implementing regulation, which, as pertinent to the issue 
on appeal, has not changed in substance since the original 
1964 decision, provides:  

Compensation for disability resulting from 
the pursuit of vocational rehabilitation 
is not payable unless there is established 
a direct (proximate) causal connection 
between the injury or aggravation of an 
existing injury and some essential 
activity or function which is within the 
scope of the vocational rehabilitation 
course, not necessarily limited to 
activities or functions specifically 
designated by the Department of Veterans 
Affairs in the individual case, since 
ordinarily it is not to be expected that 
each and every different function and act 
of a veteran pursuant to his or her course 
of training will be particularly specified 
in the outline of the course or training 
program.  For example, a disability 
resulting from the use of an item of 
mechanical or other equipment is within 
the purview of the statute if training in 
its use is implicit within the prescribed 
program or course outlined or if its use 
is implicit in the performance of some 
task or operation the trainee must learn 
to perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity," and 
one arising out of an activity which is 
incident to, related to, or coexistent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of a 
"learning activity" in the prescribed 
course of training, would not have been 
sustained.  A meticulous examination into 
all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the 
injury.  38 C.F.R. § 3.358(c)(5) (2001) 
(previously at 38 C.F.R. § 3.358(c)(6)).  

Although a previous version of 38 C.F.R. § 3.358 was 
invalidated by Gardner v. Derwinski, 1 Vet.App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 115 S.Ct. 552 
(1994), the Gardner decision did not address entitlement 
based on vocational rehabilitation, nor did the revisions 
result in any change to that part of the regulation.  

The veteran previously claimed compensation under 38 U.S.C.A. 
§  1151 (then numbered § 351) for a low back disorder as a 
result of an injury in May 1962, and this was denied by the 
Board in February 1964.  A claim for compensation under 
38 U.S.C.A. §  1151 (then numbered § 351) for a low back 
disorder claimed to have resulted from an injury in November 
1962 was denied by the Board in February 1965.  Requests to 
reopen the claims were denied by the Board in June 1970 and 
January 1973.  In considering whether there is "new and 
material evidence" under this standard, all evidence 
submitted since the last time that the claim was finally 
disallowed on any basis must be considered.  Evans v. Brown, 
9 Vet.App. 27 (1996). 

Evidence received since that last final Board determination 
in 1973 includes an excerpt from an October 1962 Social 
Security Administration disability determination, which noted 
that in 1961, evidence had revealed a congenital difficulty 
evaluated as spondylolisthesis of the 5th lumbar vertebra 
between S1 and L-4.  Numerous other medical records were 
received, showing back complaints from 1967 to 1997, with the 
onset often reported by the veteran as involving two 
accidents while he was in vocational rehabilitation.  In 
February 1995, however, a history of a back injury sustained 
while mining was noted.  At hearings at the RO in December 
1994 and September 1996, the veteran again reiterated his 
contentions regarding the two accidents which he stated 
occurred while he was on vocational rehabilitation training.  

This additional evidence since the 1973 Board decision is 
cumulative and redundant of that which was previously 
condidered by the Board.  The Board previously considered the 
veteran's and witnesses' statements as to the two claimed 
injuries, and medical evidence of treatment for back 
complaints, with the histories of the two injuries reported.  
Other evidence which is not duplicative-a February 1995 
report that he had injured his back in a mining accident-is 
not favorable to the veteran's claim.  

The evidence received since the 1973 Board decision is not 
both new and material , and thus the claim is not reopened.   

4.  Left Eye Disorder

Evidence of record at the time the RO denied service 
connection for a left eye disorder in February 1979 included 
service medical records which did not show any eye disorder.  
The separation examination in November 1945 reported that the 
veteran had no eye abnormalities and he had normal vision.  
Also of record was post-service medical evidence including a 
VA record dated in March 1963 which noted a small medial 
pterygium present in the left eye.  In addition, the veteran 
wore reading glasses.  An examination in July 1963, by J. 
Daniel, M.D., did not disclose any eye abnormalities.  
Similarly, no eye abnormalities were noted on VA examinations 
in May 1965 and April 1966, although "poor vision" was 
noted in a medical affidavit dated in May 1968.  In his 
initial claim for service connection for a spot in his left 
eye, received in February 1979, the veteran stated the spot 
was found while he was in service, and was treated at a field 
hospital.  

In February 1979, the RO denied service connection for a spot 
in the left eye, noting that a review of hospital records in 
file revealed no reference whatever to any eye abnormality, 
and that the evidence did not show that any eye disorder 
present was related to service.     

Evidence received since that determination includes several 
medical statements, many of which were duplicates of evidence 
previously submitted.  Evidence not previously considered 
includes a report of a VA hospitalization in May 1994, which 
noted a history of cataract surgery in the left eye in 1987.  
However, although this evidence is new, the cataract surgery 
took place in 1987, decades after service, and there is no 
competent evidence indicating that the cataract was in any 
way related to service.  This is not material evidence since 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

In 1994, the veteran appeared at a hearing at the RO.  
Concerning his eye, he testified that he had a spot in the 
eye in service, which was shown in VA records in the 1960s or 
1970s.  In addition, he had a cataract, which he feels was 
related to the spot.  At his hearing in 1996, he testified 
that he had cataracts and a spot removed from his eye, but 
still had partially blurred vision, which he feels was due to 
service.  In its previous decision, the RO considered the 
veteran's statements concerning the presence of a spot on the 
left eye in service; accordingly, those statements are 
cumulative.  The veteran is not competent to relate any 
current disorder to a spot it the eye which he states was 
present in service, and, in any event, the evidence does not 
show the presence of a spot in the left eye in service.  See 
Espiritu, supra.  

In summary, the evidence submitted since the February 1979 RO 
determination is largely cumulative or redundant.  The 
remainder does not bear directly or substantially upon the 
specific matter under consideration, i.e., whether a left eye 
disorder was of service onset.  Moreover, the additional 
evidence, by itself or in particular in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of a 
claim.  New and material evidence has not been submitted 
since the RO's final February 1979 decision, and the claim 
for service connection is not reopened.  

F.  Increased rating for residuals of a puncture wound of the 
right middle finger.

Service medical records reveal that during service the 
veteran sustained a puncture wound to the right middle finger 
when it was caught by a pin of a railroad car door.  
Subsequently, he developed cellulitis of the finger and the 
dorsal surface of the hand.  The separation examination in 
November 1945 did not disclose any musculoskeletal defects.

The veteran had a significant right hand injury after 
service, resulting in loss of his right ring finger.  On a VA 
examination in 1960, there was an absence of the right ring 
finger from a coal mining accident.  

In October 1993, the veteran filed a claim for an increase in 
a 10 percent rating for service-connected residuals of a 
puncture wound of the right middle finger.  He testified at 
hearings in 1994 and 1996 that his right middle finger is 
sore and stiff, and occasionally swells.  He also felt the 
service-connected condition included the entire right hand, 
yet this condition is limited to the right middle finger.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Either unfavorable or favorable ankylosis of the middle 
finger warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 
5226.  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  
38 C.F.R. § 4.71a, Note to Codes 5224-5227.  Amputation of 
the middle finger, without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, will be assigned a 
10 percent rating.  With metacarpal resection (more than one-
half the bone lost) warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Code 5154.  

VA outpatient treatment records show the veteran was seen 
September 1993 with the complaint of a painful right hand for 
one month.  There was swelling on the dorsal aspect of the 
right hand with tenderness in the interphalangeal joints.  He 
was seen on numerous occasions from September 1993 to April 
1994 complaining of pain and swelling in the right middle 
finger and/or right hand.  X-rays in September 1993 and April 
1994 showed post-traumatic and degenerative changes, 
including in the right middle finger.  

On a VA examination in August 1994, the veteran reported 
chronic inflammation of his right hand.  There was some 
swelling at the third metacarpal interphalangeal  joints as 
well as difficulty with flexion at the interphalangeal joints 
of the second through fourth fingers.  There was loss of the 
distal phalanges of the 4th finger (from a non-service-
connected accident).  He had difficulty with grasp.  The 
assessment was status post trauma to the right hand, at least 
twice in his lifetime, once in the 1940s and the second time 
in the coal mines.  With respect to the third finger, he had 
definite degenerative changes in the bones of the middle 
finger in his 2nd and 3rd interphalangeal joints.  There was 
limited range of motion in flexion of these joints of the 
middle finger to approximately 45 degrees at the proximal 
interphalangeal joint and 45 degrees at the distal 
interphalangeal joint.  

In March 1996 or 1997, the veteran had X-rays of both hands 
taken at St. Francis Hospital, due to swelling in both hands, 
which disclosed degenerative and post-traumatic changes, 
including in the right third finger.  

In a letter dated in July 1997, Dr. Selvaraj, summarizing his 
treatment of the veteran since 1989, wrote residuals of a 
wound to the right middle finger, and osteoarthritis caused 
him to have intermittent pain and swelling of the hand; he 
did not indicate any causal connection between the finger 
injury and the arthritis of the hand.  

Even assuming that arthritis of the right middle finger is 
part of the service-connected condition, such would not 
result in a higher rating, since arthritis is rated based on 
limitation of motion, and the veteran is already assigned the 
maximum rating of 10 percent for ankylosis of the right 
middle finger.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5010, 5226; Johnston v. Brown, 10 Vet.App. 80 
(1997). 

The veteran does not have actual ankylosis of the right 
middle finger.  Nor does he have extremely unfavorable 
ankylosis in that finger, which might be considered 
equivalent of amputation at the mid-metacarpal level, as 
required for a higher rating under Code 5154.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a right 
middle finger injury.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

G.  Increased rating for eczema

The veteran contends that his service-connected eczema is 
more disabling than reflected by the currently assigned 50 
percent rating. 

Eczema, with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrant a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806.  

The veteran is currently in receipt of a 50 percent rating 
for eczema, which contemplates ulcerations, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnance.  This evaluation was assigned 
based on a May 1994 evaluation which reported that he had 
dry, scaly areas of dermatitis from head to toes, with an 
impression of exfoliative dermatitis.  However, it is unclear 
whether the doctor was reporting findings or history.  On 
admission to the hospital earlier that month, only mild 
exfoliative dermatitis of the lower extremity was noted.  On 
a VA examination in June 1994, his exfoliative dermatitis was 
on the legs and thighs, and the doctor at that time 
recommended that the veteran's compensation rating be 
increased from a purported 10 percent level to 20 percent [it 
was already rated 30 percent].  In September 1994, he had 
minor flaking and scaling the scalp, and in some minor places 
on the arms, hands and feet, which were scaling and flaking, 
and apparently itchy to the veteran.  

Thus, these records dated both immediately before and after 
the evaluation which resulted in the 50 percent evaluation do 
not show extensive involvement of exfoliation, and no 
crusting or ulcerations have been shown.  The pictures 
submitted by the veteran do not show that the condition is 
exceptionally repugnant, and the other medical records do not 
show extensive involvement.  Additionally, while the veteran 
contends that he has systemic and nervous manifestations, no 
medical professional competent to provide such an opinion has 
stated that he has skin-related systemic or nervous 
manifestations, or that any of his other symptoms which he 
believes are due to his skin condition are in any way related 
to the skin disorder.  

In any event, the veteran is already assigned the maximum 50 
percent schedular rating for eczema.  He contends that he is 
entitled to an increased rating on an extraschedular basis.  

Where a schedular evaluation is are found to be inadequate, 
the case may be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration an extraschedular evaluation.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, but may consider whether referral to designated 
officials is warranted.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

There are no unusual or exceptional circumstances in this 
case.  Frequent periods of hospitalization, due to a skin 
condition, are not shown.  The evidence does not show 
"marked interference with employment," so as to render 
impractical the application of the regular schedular 
standards, due to service-connected eczema.  The veteran 
asserts that the primary reason his skin condition interferes 
with his ability to engage in employment is because of his 
appearance during active phases of the disease.  However, 
there is no medical evidence describing the condition as 
repugnant, offensive, or disfiguring, and the photographs 
submitted by the veteran, which he testified were taken 
during a period of exacerbation, do not reflect a disfiguring 
skin condition on an exposed area.  The veteran has not 
presented evidence of extraordinary circumstances that 
warrant referral for consideration of an extraschedular 
rating.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for eczema.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

H.  Earlier effective date for 50 percent rating for eczema

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within 1 year after such date; 
otherwise, the effective date will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  

The veteran contends that he has been continuously 
prosecuting his claim for an increased rating since service.  
However, prior ratings have been the subject of final 
decisions (see 38 U.S.C.A. §§ 7104, 7105), and thus the 
effective date of the increased in the eczema rating from 30 
percent to 50 percent must be fixed in relation to the latest 
claim for an increased rating.  

The claim for an increase in a 30 percent rating for eczema 
was received by the RO on October 29, 1993.  The RO 
subsequently increased the rating to 50 percent as of April 
28, 1994, which was the date the RO received, from the 
veteran, photographs of his skin.  Accepting the RO's logic 
that the overall evidence showed the skin condition had 
become 50 percent disabling, it appears just as likely that 
such was the case as of the October 29, 1993 claim, not 
merely as of April 28, 1994.  The Board finds that the date 
the claim was received by the RO, October 29, 1993, should be 
the effective date for the increase in the eczema rating to 
50 percent.  An effective date within the year preceding the 
October 29, 1993 claim is not warranted since it is neither 
claimed nor shown that eczema increased to the 50 percent 
level on some particular date within such one-year period.

I.  TDIU

The veteran's service-connected disabilities consist of 
eczema, assigned a 50 percent rating, and residuals of a 
puncture wound of the right middle finger, assigned a 10 
percent rating.  The combined rating for these disabilities 
is 60 percent.  38 C.F.R. § 4.25.  To meet the schedular 
requirements for TDIU, the veteran's schedular rating must be 
less than total, and he must be found to be unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  The veteran's combined 
disability rating for two separate disabilities of 60 percent 
does not meet the schedular criteria for a TDIU, under 
38 C.F.R. § 4.16(a).  

Nevertheless, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
standards set forth above, the case will be submitted to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  In 
reaching such a determination, all relevant factors, such as 
his employment history, and educational and vocational 
attainment must be considered.  38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered. 38 C.F.R. § 4.19.  It is 
necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The evidence of record shows that following service, the 
veteran worked as a coal miner for a number of years, until 
about 1957 or 1959, when he was advised to stop due to 
miner's knee.  Subsequently, he began a vocational 
rehabilitation in cabinetmaking.  The veteran terminated his 
attendance in his vocational rehabilitation program in 1963; 
at that time, disabilities were noted to be residuals of knee 
and back injuries, an amputated right ring finger, and 
sinusitis.  

In May 1966, the veteran was awarded VA non-service-connected 
pension benefits.  His listed disabilities were his service-
connected eczema and right middle finger disabilities, as 
well as residuals of a herniated intervertebral disc, 
amputation of the right ring finger, pes planus, right knee 
scars, and left malleolus mass.  

Several doctors who evaluated the veteran from 1966 to 1968 
described the veteran as totally disabled; however, on no 
occasion was this status ascribed to service-connected 
disabilities alone.  The major disabilities noted were 
herniated intervertebral disc syndrome, hypertrophic 
arthritis of joints, especially of the knees and fingers, 
bronchitis, sinusitis, varicose veins, and chronic recurrent 
laryngitis.  

Additional disabilities noted from 1983 to 1989 were coronary 
heart disease with angina pectoris, history of myocardial 
infarction, with an acute extensive myocardial infarction in 
1988, status post coronary artery bypass graft, and coal 
worker's pneumoconiosis.  

In connection with the current claim, VA and private records 
show the veteran's treatment for multiple medical problems, 
including ischemic heart disease with exertional angina, 
status post three vessel coronary artery bypass graft, 
hypertension, degenerative joint disease of multiple joints, 
varicose veins, coal workers pneumoconiosis, dermatitis, and 
osteoporosis.  He was hospitalized in a VA facility in May 
1994 for evaluation of breathing complaints, and in February 
1995, in St. Francis Hospital, for evaluation of chest pain 
with shortness of breath.  The final pertinent diagnoses on 
the latter occasion were unstable angina, coronary heart 
disease, and osteoarthritis of the hands. 

In December 1994, the veteran testified that he has been 
unable to work since 1959.  At his hearing in September 1996, 
he asserted that he was unable to work due to his skin 
condition.  

In a letter dated in July 1997, Dr. Selvaraj wrote that he 
had been treating the veteran since 1989, and that it was his 
opinion that the veteran was totally disabled.  The 
disabilities noted by Dr. Selvaraj were pain and aching 
sensations that affected all of his joints, residuals of a 
wound to the right middle finger, as well as osteoarthritis, 
right knee and left ankle disabilities, and lumbosacral 
strain with sciatica neuritis, and herniated intervertebral 
disc of L5-S1.  

The medical and other evidence does not demonstrate that as a 
result of his service-connected disabilities the veteran is 
unable to secure or follow a substantially gainful 
occupation.  In reviewing the record, there is no probative 
evidence to show that due solely to the established service-
connected disabilities he is incapable of performing some 
form of employment.  He terminated his employment as a coal 
miner due to a non-service-connected knee disability, and his 
vocational rehabilitation program due to a non-service-
connected back injury.  More recently, he has acquired 
significant additional disabilities, including heart disease, 
for which he has undergone bypass surgery, and coal worker's 
pneumoconiosis, as well as additional orthopedic complaints.  
There is no evidence, other than the veteran's statements, 
that his service-connected disabilities, alone, preclude 
employment.  The evidence demonstrates that the veteran's 
service-connected skin and right middle finger disabilities, 
alone, do not prevent all substantially gainful employment 
for which he is qualified by reason of his prior experience.  

As noted, the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a) 
are not met.  His primary contention with respect to his 
service-connected disabilities is that his eczema is so 
disfiguring as to preclude employment; however, the medical 
evidence does not support this.  There does not appear to be 
plausible evidence that the veteran is unable to secure and 
follow a substantially gainful occupation due solely to his 
service- connected disabilities; thus referral of the case to 
the Director of Compensation and Pension Service, for 
consideration of a TDIU rating on an extraschedular basis 
under 38 C.F.R. § 4.16(b), is not warranted.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 
supra.



ORDER

Service connection for a dental condition as secondary to 
service-connected eczema is denied.

Service connection for bilateral hearing loss is denied.

Service connection for arthritis of multiple joints is 
denied.

Applications to reopen claims for service connection for a 
heart disorder with hypertension, a left foot and ankle 
disorder, and a left eye disorder are denied.

An application to reopen a claim for compensation under 
38 U.S.C.A. § 1151 for a low back disorder claimed to be due 
to vocational rehabilitation training is denied.

An increase in a 10 percent rating for residuals of a 
puncture wound of the right middle finger is denied.

An increase in a 50 percent rating for eczema is denied.

An earlier effective date of October 29, 1993 for an 
increased 50 percent rating for eczema is granted.

A TDIU rating is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 



